 

Exhibit 10.3

 


INVESTOR RIGHTS AGREEMENT

This INVESTOR RIGHTS AGREEMENT (this “Agreement”), dated as of April 22, 2005,
is entered into by and among HUGHES NETWORK SYSTEMS, LLC, a Delaware limited
liability company (the “Company”), the DTVG Investor (as defined herein) and the
SkyTerra Investor (as defined herein).

WHEREAS, The DIRECTV Group, Inc. (“DTVG”), Hughes Network Systems, Inc. (“HNS”),
SkyTerra Communications, Inc. (“SkyTerra”) and the Company have entered into a
Contribution and Membership Interest Purchase Agreement, dated as of December 3,
2004 (as amended, the “Contribution Agreement”), pursuant to which, among other
things, (i) HNS, contributed to the Company, and the Company acquired and
accepted from HNS certain assets, and assumed certain liabilities associated
therewith, all on the terms and conditions set forth therein and (ii) HNS sold
to SkyTerra and SkyTerra purchased from HNS, 50% of the membership interests in
the Company;

WHEREAS, HNS and SkyTerra have entered into an Amended and Restated Limited
Liability Company Agreement of the Company, of even date herewith (the “LLC
Agreement”), pursuant to which each Investor owns a 50% LLC Interest (as defined
below) in the Company;

WHEREAS, the Company and the Investors desire to provide for certain
arrangements with respect to (i) tag along rights, (ii) drag-along rights, (iii)
registration rights and (iv) other related matters; and

WHEREAS, following the closing of the transactions contemplated by the
Contribution Agreement, SkyTerra may create a wholly owned subsidiary and assign
its rights and obligations hereunder to such subsidiary (the “Drop Down”);

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:

1.             Definitions.  As used in this Agreement, the following terms
shall have the following respective meanings:

                                1.1          “Commission” means the Securities
and Exchange Commission, or any other Federal agency at the time administering
the Securities Act.

                                1.2          “DTVG Investor(s)” means HNS, and
any Persons to whom the rights granted under this Agreement are transferred by
HNS, its successors or assigns pursuant to Section 5 hereof.  If more than one
DTVG Investor exists, any action requiring the consent, approval or exercise of
the DTVG Investors shall be consented to or approved or exercised by the DTVG
Investors who own a majority of the Class A Units held by all DTVG Investors.

                                1.3          “Exchange Act” means the Securities
Exchange Act of 1934, as amended, or any similar Federal statute, and the rules
and regulations of the Commission issued under such Act, as they each may, from
time to time, be in effect.

                                1.4          “Fairness Opinion” means a written
opinion from a nationally-recognized investment bank reasonably acceptable to
the SkyTerra Investors and the DTVG Investors opining that the Basic Sales Terms
of the Drag Along Transaction are fair to the Investors.

 

--------------------------------------------------------------------------------


 

1.5          “Investors” means the SkyTerra Investor(s) and the DTVG
Investor(s).

1.6          “LLC Interest” means as to any Investor, all of the interest of
that Investor in the Company, including without limitation, such Investor’s (i)
right to a distributive share of the income, gain, losses and deductions of the
Company in accordance with the LLC Agreement, and (ii) right to a distributive
share of LLC Assets.  In the event that the Managing Member effects the
transactions contemplated by Section 9.5 of the LLC Agreement, the equity
interests issued in connection therewith shall be deemed to be an “LLC Interest”
hereunder.

1.7          “Qualified Initial Public Offering” means the first underwritten
public offering of the equity of the Company on a firm commitment basis covering
the offer and sale of equity of the Company for the account of the Company in
which the aggregate public offering price (before deduction of underwriters’
discounts and commissions) equals or exceeds $50 million underwritten by a
reputable nationally recognized underwriting firm pursuant to which the equity
interests will be quoted on the NASDAQ National Market or listed or quoted on
the New York Stock Exchange or another securities exchange acceptable to the
Investors.

                                1.8          “Registrable Securities” means (i)
the LLC Interests and (ii) any other equity securities of the Company issued in
respect of the interests described in clause (i), including without limitation
because of a conversion of the Company from a limited liability company to, or
merger of the Company with, a corporation in accordance with Section 9.5 of the
LLC Agreement or other reclassifications, recapitalizations or similar events;
provided, however, that such interests that are Registrable Securities shall
cease to be Registrable Securities (x) upon any sale pursuant to a Registration
Statement, or (y) with respect to an Investor, when such Investor is eligible to
sell, transfer or otherwise convey all of such Investor’s Registrable Securities
pursuant to Rule 144 under the Securities Act without regard to volume and
holding period limitations.

                                1.9          “Registration Statement” means a
registration statement filed by the Company with the Commission for a public
offering and sale of equity securities of the Company (other than a registration
statement on Form S-8 or Form S-4, or their successors, any registration
statement covering only securities proposed to be issued in exchange for
securities or assets of another corporation or a registration statement on Form
S-3 solely for the purpose of registering shares issued in a non-underwritten
offering in connection with a merger, combination or acquisition).

                                1.10        “Securities Act” means the
Securities Act of 1933, as amended, or any similar Federal statute, and the
rules and regulations of the Commission issued under such Act, as they each may,
from time to time, be in effect.

1.11        “SkyTerra Investor(s)” means SkyTerra, and any Persons to whom the
rights granted under this Agreement are transferred by SkyTerra, its successors
or assigns pursuant to Section 5 hereof.  If more than one SkyTerra Investor
exists, any action requiring the consent, approval or exercise of the SkyTerra
Investors shall be consented to or approved or exercised by the SkyTerra
Investors who own a majority of the Class A Units held by all SkyTerra
Investors.  After delivery of notice to the DTVG Investor(s) of the Drop Down,
the SkyTerra Sub shall become the SkyTerra Investor hereunder.

1.12        “SkyTerra Sub” — A wholly owned subsidiary of SkyTerra formed for
the purpose of effecting the Drop Down.

1.13        “Unaffiliated Buyer” means an unrelated and unaffiliated third party
in which the SkyTerra Investors, their respective Affiliates, Apollo Management,
L.P., any investment fund managed by Apollo Management, L.P., and any direct or
indirect portfolio company of any investment

 

--------------------------------------------------------------------------------


 

fund managed by Apollo Management, L.P. do not own in the aggregate (or will not
own in the aggregate, following a Drag-Along Transaction, except as a result of
equity interests issued in consideration of, or retained in connection with, a
Drag-Along Transaction) a direct or indirect equity interest of (i) greater than
ten percent (10%) or (ii) if the Sky Terra Investors deliver a Fairness Opinion
to the DTVG Investors in connection with the Drag-Along Transaction, greater
than twenty-five percent (25%).

                                Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings given them in the LLC
Agreement.

2.     Tag Along Rights.

                                2.1          General.  An Investor desiring to
transfer any LLC Interest (a “Selling Investor”) shall not be permitted to
transfer (other than to a Permitted Transferee) such LLC Interest to any Person,
unless the terms and conditions of such transfer shall include an offer by the
third-party transferee to the other Investors (each other Investor who wishes to
sell LLC Interests, a “Tag Along Participant”), at a price calculated using the
same methodology used to calculate the price of such Selling Investor’s LLC
Interest proposed to be transferred (such price, a “Tag Along Price”) and
otherwise on the same terms and conditions as such Selling Investor has agreed
to sell such LLC Interest, to include in the transfer to the third party
transferee a portion of LLC Interests held by each Tag Along Participant
determined in accordance with this Section 2.

 

                                2.2          Obligation of Transferee to
Purchase.  The third-party transferee of the Selling Investor shall purchase
from each Tag Along Participant who accepts such offer the portion of such Tag
Along Participant’s aggregate LLC Interest that such Tag Along Participant
desires to sell, provided that such portion does not exceed the Maximum Tag
Along Portion (as defined below) attributable to such Tag Along Participant and,
if such portion exceeds such Maximum Tag Along Portion, the third-party
transferee shall purchase from such Tag Along Participant only the Maximum Tag
Along Portion.  For purposes hereof, the term “Maximum Tag Along Portion”
attributable to a Tag Along Participant means an amount equal to (a) the total
number of Units proposed to be transferred to the third-party transferee by the
Selling Investor and all Tag Along Participants multiplied by (b) a fraction,
the numerator of which is the number of Units held by such Tag Along Participant
and the denominator of which is the number of Units held by the Selling Investor
and all Tag Along Participants.

 

                                2.3          Notice.  In the event the Selling
Investor proposes to transfer any LLC Interest in a transaction subject to this
Section 2, it shall notify, or cause to be notified, in writing, each Investor
of each such proposed transfer.  Such notice (the “Transfer Notice”) shall be
given not more than 60 nor less than 20 calendar days prior to the proposed sale
date and set forth:  (i) the name of the transferee and the LLC Interest
proposed to be transferred, (ii) the proposed amount and form of consideration
and terms and conditions of payment offered by the transferee (the “Transferee
Terms”), (iii) that the transferee has been informed of the “tag along right”
provided for in this Section 2, and has agreed to purchase LLC Interests from
each Tag Along Participant in accordance with the terms hereof, and (iv) the
proposed sale date.

 

                                2.4          Exercise.  The tag-along right may
be exercised by each Tag-Along Participant by delivery of a written notice to
the Selling Investor (the “Tag Along Notice”) within 15 calendar days following
receipt of the Transfer Notice.  The Tag Along Notice shall state the portion of
its aggregate LLC Interest  that such Tag Along Participant wishes to include in
such transfer to the third-party transferee.  Upon the giving of a Tag Along
Notice, such Tag Along Participant shall be entitled and obligated to sell the
portion of its LLC Interest set forth in the Tag Along Notice (but not in excess
of the

 

--------------------------------------------------------------------------------


 

Maximum Tag Along Portion), to the third-party transferee on the Transferee
Terms; provided, however, the Selling Investor shall not consummate the sale of
any LLC Interest offered by it if the third-party transferee does not purchase
all LLC Interests which each Tag Along Participant is entitled to and desires to
sell pursuant hereto.  After expiration of the 15 calendar-day period referred
to above, if the provisions of this Section 2 have been complied with in all
material respects, the Selling Investor and each Tag Along Participant that
delivered a Tag Along Notice shall transfer the LLC Interests to the transferee
on the Transferee Terms on the sale date proposed in the Transfer Notice (or
such other date within thirty (30) days of such proposed sale date as may be
agreed among the participants in such transfer).

 

                                2.5          Several Liability.  Anything to the
contrary contained herein notwithstanding, the Selling Investor agrees to use
its reasonable good faith efforts to seek to ensure that the applicable
Transferee Terms provide for several, and not joint, liability, with respect to
the indemnification and comparable obligations contained within such Transferee
Terms.

 

                3.             Drag-Along Rights.

                                3.1          Drag-Along Transaction.  At any
time after the second anniversary of the date of this Agreement, if the SkyTerra
Investors determine to (i) transfer or exchange (in a merger, business
combination or otherwise) in one or a series of related bona fide arm’s-length
transactions all or substantially all of the Class A Units of the Company
(including all or substantially all of the LLC Interests held by the SkyTerra
Investors) or (ii) sell all or substantially all of the assets of the Company
(collectively, the “Drag-Along Transaction”) to an Unaffiliated Buyer, and
provided that (x) prior to the proposed Drag-Along Transaction, all of the
SkyTerra Investors own at least twenty five (25%) of the aggregate Percentage
Interests of the Company, (y) the SkyTerra Investors are not then in default of
any of their obligations under this Agreement or the LLC Agreement in a manner
that has had a material adverse impact on the value of the Company, and (z) the
transaction will not result in any material default under any indebtedness of
the Company guaranteed by any DTVG Investor or the triggering of any obligation
of any DTVG Investor to make payments or incur any indebtedness or other
significant liability in connection with any Financial Support Arrangements (as
defined in the Contribution Agreement) retained for the benefit of the Company
or other guaranties or credit support maintained by such DTVG Investor on behalf
of the Company (other than arising out of reasonable and customary
indemnification provisions, typically found in transactions of similar type (a
“Standard Indemnity”)), then the SkyTerra Investors shall have the right to
implement the drag along procedures set forth in this Section 3 by delivering a
written notice to all Investors (the “Drag-Along Notice”).  Such Drag-Along
Notice shall include reasonable details of the proposed transaction with the
Unaffiliated Buyer, including a description of all consideration, payments,
commitments, compensation, rights or other property of any type to be received
and all material liabilities and obligations to be incurred (other than a
Standard Indemnity) by the Investors or their Affiliates in connection with such
transaction (including any issuance of notes or other securities, assumption of
material liabilities and any other commercial arrangements) and any other
material economic terms of the proposed sale (the “Basic Sale Terms”).  The
Basic Sale Terms shall provide for distribution of the economic benefits and
detriments of the transactions among the Investors in accordance with their
respective Percentage Interests.

                                3.2          Participation in Drag-Along
Transaction.  In the event that all of the DTVG Investors then own a Percentage
Interest in the LLC at least equal to the Percentage Interest then owned by all
of the SkyTerra Investors, a representative of the DTVG Investors shall be
included in all material negotiations regarding the proposed Drag-Along
Transaction, and shall be permitted to participate in all material facets of the
transaction, but in such negotiations the DTVG Investors shall cooperate with
the SkyTerra Investors in connection with the proposed Drag-Along Transaction. 
If the DTVG Investors do not participate in the material negotiations or other
material facets of the transaction, the DTVG Investors shall be entitled to
receive copies of the proposed definitive transaction documents at

 

--------------------------------------------------------------------------------


 

least five (5) business days prior to the proposed approval and execution of the
Drag-Along Transaction.  After such five (5) business day period, all of the
Investors shall, (i) vote all of their equity interests of the Company
represented by the Investor’s LLC Interest in favor of the Drag-Along
Transaction, and (ii) to the extent applicable, instruct the DTVG Board Members
to vote in favor of any reasonable action deemed necessary to consummate the
Drag-Along Transaction and enter into a definitive agreement to sell, transfer
and deliver, or cause to be sold transferred and delivered, to the Unaffiliated
Buyer, all of its LLC Interests in the Drag-Along Transaction.

                                3.3          Drag-Along Transaction Not
Consummated.  In the event that a binding and definitive agreement for the sale
or transfer in a Drag-Along Transaction pursuant to this Section 3 is not
entered into within ninety (90) days after the Investors receive the Drag-Along
Notice or the Drag-Along Transaction is not consummated following satisfaction
or waiver of all applicable conditions precedent within eight (8) months
thereafter, upon expiration of any definitive agreement for the Drag-Along
Transaction then in effect the Investors shall cease to be bound by the
obligations set forth in Section 3.2 with regard to such transaction.

                                3.4          Third Party Matters.  No DTVG
Investor shall be required to satisfy the obligations set forth in Section 3.2
unless the definitive agreement to consummate the Drag-Along Transaction
contains a provision reasonably acceptable to the DTVG Investors which provides
for the Unaffiliated Buyer in the Drag-Along Transaction to assume and release
the DTVG Investors and their Affiliates from all indebtedness of the Company
guaranteed by the DTVG Investors or their Affiliates or any obligation of any
DTVG Investor or its respective Affiliates to make payments or incur any
indebtedness or other significant liability in connection with any Financial
Support Arrangements (as defined in the Contribution Agreement) retained for the
benefit of the Company or other guaranties or credit support maintained by the
DTVG Investors or their Affiliates on behalf of the Company (other than arising
out of a Standard Indemnity).  The parties further agree that the closing of the
Drag-Along Transaction shall not be consummated unless the DTVG Investors and
their Affiliates are so released as provided for in the agreement entered into
in accordance with the foregoing sentence.  Unless otherwise agreed by the
SkyTerra Investors, the DTVG Investors and the Unaffiliated Buyer, if the
Drag-Along Transaction pursuant to this Section 3 would violate any loan
document or other material contract to which the Company is a party, then the
Company and the Unaffiliated Buyer shall obtain the consent of the lender or
other third party to such sale prior to closing.  The provisions of this Section
3.4 shall not apply to any Standard Indemnity entered into in connection with
the Drag-Along Transaction.

                                3.5          Default.  In the event that a party
fails to fulfill its obligation to sell or purchase under this Section 3, then
the other parties shall be entitled to exercise all rights and remedies provided
by law for such a default, including specific performance and the right to sue
for damages.

                4.             Notice of Sale; Auction Participation.

 

                                If at any time or from time to time following
the date of this Agreement, the SkyTerra Investors desire to (i) transfer or
exchange (in a merger, business combination or otherwise) in one or a series of
related bona fide arm’s-length transactions all of the Class A Units of the
Company (including all of the LLC Interests held by the SkyTerra Investors) or
(ii) sell all or substantially all of the assets of the Company (collectively, a
“Sale Transaction”), in each case, to an Unaffiliated Buyer, prior to initiating
any material discussions regarding a Sale Transaction with any Unaffiliated
Buyer (excluding brokers and investment advisors), the SkyTerra Investors shall
provide a written notice to the DTVG Investors indicating the intention of the
SkyTerra Investors to pursue a Sale Transaction.  If the SkyTerra Investors
pursue a Sale Transaction through an auction process, the SkyTerra Investors
shall provide the DTVG Investors an opportunity to participate in such auction
in a manner that is no less favorable than that offered to other potential
bidders or participants in such auction.

 

--------------------------------------------------------------------------------


 

                5.             Transfers of Rights.  This Agreement, and the
rights and obligations of any Investor hereunder, may be assigned by such
Investor to any transferee of such Investor’s LLC Interests to the extent such
Investor transfers the LLC Interests in accordance with the LLC Agreement, and,
subject to the following sentence, such transferee shall be deemed a “SkyTerra
Investor” or “DTVG Investor”, as the case may be, for purposes of this
Agreement; provided that the transferor shall give the Company prior written
notice of any transfer under this Section 5.  Notwithstanding the foregoing, the
rights of the SkyTerra Investors under Section 3 may only be assigned to (i) a
Person who will, following such transfer, own at least fifty percent (50%) of
the aggregate Percentage Interests owned by the SkyTerra Investors as of the
date of this Agreement or (ii) any Person, if SkyTerra and its Affiliates or
Persons to whom these rights have been assigned pursuant to this Section 5 own
Percentage Interests greater than the Percentage Interests owned by DTVG and its
Affiliates, and for purposes of Section 3, only SkyTerra and such Persons
described in clause (i) and (ii) will be considered “SkyTerra Investors”.

 

                6.             Registration Rights.

 

                                6.1          Required Registrations.

                                                6.1.1       At any time
following the fifth anniversary of the date of this Agreement, the SkyTerra
Investors, on the one hand, or the DTVG Investors, on the other, may request, in
writing, that the Company effect a registration on Form S-1 (or any successor
form) of Registrable Securities owned by such Investor or Investors provided
that the aggregate public offering price (before deduction of underwriters’
discounts and commissions) of the LLC Interests or other equity of the Company
offered in such registration equals or exceeds $50 million.  In addition, at any
time following the date that the Company has consummated a public offering of
its equity securities pursuant to a Registration Statement, the SkyTerra
Investors, on the one hand, or the DTVG Investors, on the other, may request, in
writing, that the Company effect a registration on Form S-1 (or any successor
form) of Registrable Securities owned by such Investor.  If the Investors
initiating the registration intend to distribute the Registrable Securities by
means of an underwriting, they shall so advise the Company in their request.  In
the event such registration is underwritten, the right of other Investors to
participate in such registration shall be conditioned on such Investors’
participation in such underwriting.  Upon receipt of any such request, the
Company shall promptly give written notice of such proposed registration to all
Investors.  Such other Investors shall have the right, by giving written notice
to the Company within 30 days after the Company provides its notice, to elect to
have included in such registration all or a part of their Registrable Securities
as such Investors may request in such notice of election.  All Investors
proposing to distribute their securities through such underwriting shall enter
into an underwriting agreement in customary form with an underwriter or
underwriters that are mutually agreeable to the Company and the Investors
including Registrable Securities in such offering.  Thereupon, the Company
shall, at its own expense and as expeditiously as possible, use its best efforts
to effect the registration, on Form S-1 (or any successor form), of all
Registrable Securities that the Company has been requested so to register.

                                                6.1.2       At any time after
the Company becomes eligible to file a Registration Statement on Form S-3 (or
any successor form relating to secondary offerings, hereinafter, “Form S-3”),
each of (i) the SkyTerra Investors and (ii) the DTVG Investors holding
Registrable Securities will have the right to require the Company to effect a
registration on Form S-3 of Registrable Securities provided that the aggregate
public offering price (before deduction of underwriters’ discounts and
commissions) of the LLC Interests or other equity of the Company offered in such
registration equals or exceeds $10 million (or such lesser amount to the extent
that such Investor(s) do not own LLC Interests or other equity securities that
equal or exceed $10 million).  Upon receipt of any such request, the Company
shall promptly give written notice of such proposed registration to all
Investors.  Such other Investors shall have the right, by giving written notice
to the Company within 30 days after the Company provides its

 

--------------------------------------------------------------------------------


 

notice, to elect to have included in such registration such of their Registrable
Securities as such Investors may request in such notice of election.  Thereupon,
the Company shall, as expeditiously as possible, use its best efforts to effect
the registration on Form S-3 of all Registrable Securities that the Company has
been requested to register.

                                                6.1.3       The Company shall be
required to effect not more than (a) five (5) registrations initiated by the
SkyTerra Investors pursuant to Section 6.1.1 above, or (b) five (5)
registrations initiated by the DTVG Investors pursuant to Section 6.1.1 above. 
The Company shall not be required to effect more than one (1) registration under
this Section 6.1 in any six (6) month period.  Each request for registration
pursuant to Section 6.1.1 shall be deemed satisfied only when a registration
statement covering all Registrable Securities specified in notices received as
aforesaid, for sale in accordance with the method of disposition specified in
such notices, has become effective and, if the method of disposition is a firm
commitment underwritten public offering all of the Registrable Securities
covered thereby shall have been sold pursuant thereto.  A requested registration
under this Section 6.1 may be rescinded by written notice to the Company by the
holders requesting such registration and such rescinded registration shall not
count as a registration statement initiated pursuant to this Section 6.1, if
such holders shall have reimbursed the Company for all out-of-pocket expenses
incurred by the Company in connection with such rescinded registration.  Except
for Registration Statements on Form S-4, S-8 or another form not available for
registering securities for sale to the public, or any successor thereto, and
subject to Section 6.1.4 herein, the Company will not, without the consent of
all of the Investors, file with the Commission any other Registration Statement
with respect to its LLC Interests or other equity interests of the Company
whether for its own account or that of other Investors, from the date of receipt
of a notice from requesting Investors pursuant to Section 6.1.1 until the
completion of the period of distribution of the securities contemplated thereby.

                                                6.1.4       If at the time of
any request to register Registrable Securities pursuant to Section 6.1.2, the
Company (a) is engaged or has fixed plans to engage within 30 days of the time
of the request in a registered public offering as to which the Investors may
include Registrable Securities pursuant to Section 6.2, (b) is engaged in any
other activity that the Company certifies, in the good faith determination of
the Company’s Board of Managers, would be adversely affected by the requested
registration to the material detriment of the Company or (c) the request to
register pursuant to Section 6.1.2 is in a jurisdiction in which the Company
would be required to qualify to do business or execute a general consent to
service of process to effect such registration, then the Company may at its
option direct that such request be delayed for a period of at least ninety (90)
days and not to exceed one hundred fifty (150) days from the effective date of
such offering or the date of commencement of such other material activity, as
the case may be, such right to delay a request to be exercised by the Company
not more than once in any twelve (12) month period.

                                                6.1.5       In connection with
any offering under this Section 6.1 involving an underwriting, if the
representative of the underwriters advises the Investors in writing that
marketing factors require a limitation on the securities to be so underwritten,
the securities which the Company and/or other Persons have requested to be so
included, if any, shall be entirely excluded from such registration and
underwriting, and the number of Registrable Securities to be included in the
registration and underwriting shall thereafter be allocated pro rata among the
Investors based upon their total ownership of LLC Interests or other equity
interests; provided, however, that such allocation shall not operate to reduce
the aggregate number of securities to be included in such registration, if any
Investor does not request inclusion of the maximum number of Registrable
Securities allocated to such Investor pursuant to the above-described procedure,
in which case the remaining portion of such Investor’s allocation shall be
reallocated among those Investors whose allocations did not satisfy their
requests, pro rata on the basis of the LLC Interests or other equity interests
which would be held by such Investors.  This procedure shall be repeated until
all of the securities which may be included in the registration on

 

--------------------------------------------------------------------------------


 

behalf of the requesting Investors have been so allocated.

                                6.2.         Incidental Registration.

                                                6.2.1       Subject to
Section 6.2.2, below, whenever the Company proposes to file a Registration
Statement for the issuance of LLC Interests or other equity of the Company
(except for registrations relating to the Class B Units, employee benefit plans
and corporate reorganizations) at any time and from time to time, it will, prior
to such filing, give written notice to all Investors of its intention to do so
and, upon the written request of an Investor or Investors given within 20 days
after the Company provides such notice (which request shall state the intended
method of disposition of such Registrable Securities), the Company shall use its
best efforts to cause all Registrable Securities that the Company has been
requested by such Investor or Investors to register to be registered under the
Securities Act to the extent necessary to permit their sale or other disposition
in accordance with the intended methods of distribution specified in the request
of such Investor or Investors; provided that the Company shall have the right to
postpone or withdraw any registration effected pursuant to this Section 6.2
without obligation to any Investor.

                                                6.2.2       In connection with
any offering under this Section 6.2 involving an underwriting, the Company shall
not be required to include any Registrable Securities in such underwriting
unless the holders thereof accept the terms of the underwriting as agreed upon
between the Company and the underwriters selected by it, and then only in such
quantity as will not, in the good faith opinion of the underwriters, jeopardize
the success of the offering by the Company.

                                                6.2.3       In connection with
any offering under this Section 6.2 involving an underwriting, if the
representative of the underwriters advises the Company in writing that marketing
factors require a limitation on the securities to be so underwritten, the
securities which the Company has requested to be so included shall be entirely
included in such registration and underwriting and the number of Registrable
Securities to be included in the registration and underwriting by the Investors
shall thereafter be allocated pro rata among the Investors based upon their
total ownership of LLC Interests or other equity interests; provided, however,
that such allocation shall not operate to reduce the aggregate number of
securities to be included in such registration, if any Investor does not request
inclusion of the maximum number of Registrable Securities allocated to such
Investor pursuant to the above-described procedure, in which case the remaining
portion of such Investor’s allocation shall be reallocated among those Investors
whose allocations did not satisfy their requests, pro rata on the basis of the
LLC Interests or other equity interests which would be held by such Investors. 
This procedure shall be repeated until all of the securities which may be
included in the registration on behalf of the requesting Investors have been so
allocated.

                                6.3          Registration Procedures.  If and
whenever the Company is required by the provisions of this Agreement to effect
the registration of any of the Registrable Securities under the Securities Act,
the Company shall:

                                                6.3.1       as expeditiously as
possible use its best efforts to prepare and file with the Commission a
Registration Statement with respect to such Registrable Securities and use its
best efforts to cause that Registration Statement to become and remain effective
for the earlier of 120 days or until the completion of the distribution;

                                                6.3.2       as expeditiously as
possible use its best efforts to prepare and file with the Commission any
amendments and supplements to the Registration Statement and the prospectus
included in the Registration Statement as may be necessary to keep the
Registration Statement effective, and comply with the provisions of the
Securities Act with respect to the disposition of all securities

 

--------------------------------------------------------------------------------


 

covered by such Registration Statement;

                                                6.3.3       as expeditiously as
possible use its best efforts to furnish to each selling Investor such
reasonable numbers of copies of the Registration Statement, each amendment and
supplement thereto, prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as the selling Investor may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities owned by the selling
Investor;

                                                6.3.4       as expeditiously as
possible use its best efforts to register or qualify the Registrable Securities
covered by the Registration Statement under the securities or Blue Sky laws of
such states as the selling Investors shall reasonably request, and do any and
all other acts and things that may be necessary or desirable to enable the
selling Investors to consummate the public sale or other disposition in such
states of the Registrable Securities owned by the selling Investor; provided,
however, that the Company shall not be required in connection with this
Section 6.3.4 to qualify as a foreign corporation or execute a general consent
to service of process in any jurisdiction unless the Company is already subject
to service in such jurisdiction and except as may be required under the
Securities Act;

                                                6.3.5       in the event of any
underwritten public offering, enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the managing
underwriter(s) of such offering and reasonably cooperate in the marketing
efforts of the underwriters and the Investors by, among other things, making
available, as reasonably requested by the underwriters and the Investors, senior
executive officers of the Company for attendance at, and active participation
with the underwriters in, informational meetings with prospective purchasers of
the Registrable Securities being offered, including meeting with groups of such
purchasers or with individual purchasers, providing information and answering
questions about the Company at such meetings, and traveling to locations at
reasonable times and as reasonably selected by the underwriters.  Investors
participating in such underwriting shall also enter into and perform their
obligations under such an agreement;

                                                6.3.6       notify each holder
of Registrable Securities covered by such registration statement at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing;

                                                6.3.7       use its best efforts
to furnish, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters,
(i) an opinion, dated as of such date, of the counsel representing the Company
for the purposes of such registration, in form and substance as is customarily
given to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and (ii) a letter dated as of such date, from the
independent certified public accountants of the Company, in form and substance
as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering addressed to the underwriters;

                                                6.3.8       if the Company has
delivered preliminary or final prospectuses to the selling Investors and after
having done so the prospectus is amended to comply with the requirements of the
Securities Act, the Company shall promptly notify the selling Investors and, if
requested, the selling Investors shall immediately cease making offers of
Registrable Securities and return all prospectuses to the Company.  The Company
shall promptly provide the selling Investors with revised prospectuses and,
following receipt of the revised prospectuses, the selling Investors shall be
free to resume making offers of the Registrable Securities;

 

--------------------------------------------------------------------------------


 

                                                6.3.9       cause all
Registrable Securities to be listed on securities exchanges, if any, on which
similar securities issued by the Company are then listed or, if they are not so
listed, on such exchanges the selling Investors may reasonably request;

                                                6.3.10     make available for
inspection by any Investor or any underwriter participating in any disposition
pursuant to such Registration Statement and any attorney, accountant or other
professional retained by any such Investor or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
managers and employees to supply all information reasonably requested by any
Inspectors in connection with such Registration Statement;

                                                6.3.11     if requested by the
Investors, provide a CUSIP number for all Registrable Securities not later than
the effective date of the Registration Statement covering such Registrable
Securities and provide the Company’s transfer agent(s) and registrar(s) for the
Registrable Securities with printed certificates for the Registrable Securities;

                                                6.3.12     cooperate and assist
in any filings required to be made with the NASD and in the performance of any
due diligence investigation by any underwriter (including any “qualified
independent underwriter”) that is required to be retained in accordance with the
rules and regulations of the NASD; and

                                                6.3.13     use its best efforts
to comply with all applicable rules and regulations of the Commission, and make
available to its securityholders, as soon as reasonably practicable, an earnings
statement covering a period of 12 months, beginning within three months after
the commencement of any public offering of securities pursuant to the
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act.

                                6.4.         Allocation of Expenses.  The
Company will pay all Registration Expenses (as defined below) of all
registrations under this Agreement; provided, however, that if a registration
under Section 6.1.1 is withdrawn at the request of the Investors requesting such
registration (other than as a result of information concerning the business or
financial condition of the Company that is made known to the Investors after the
date on which such registration was requested) and if the requesting Investors
elect not to have such registration counted as a registration requested under
Section 6.1.1, the requesting Investors shall pay the Registration Expenses of
such registration pro rata in accordance with the number of their Registrable
Securities included in such registration.  For purposes of this Section, the
term “Registration Expenses” shall mean all expenses incurred by the Company in
complying with this Agreement, including, without limitation, all registration
and filing fees, exchange listing fees, printing expenses, fees and
disbursements of counsel for the Company and the reasonable fees and expenses of
one (1) counsel selected by the selling Investors to represent the selling
Investors, state Blue Sky fees and expenses, and the expense of any special
audits incident to or required by any such registration, but excluding
underwriting discounts, selling commissions and the fees and expenses of selling
Investors’ own counsel (other than the counsel selected to represent all selling
Investors).

                                6.5          Indemnification and Contribution. 
In the event of any registration of any of the Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the seller of such Registrable Securities (including any member,
partner, officer or director of such seller), each underwriter of such seller of
such Registrable Securities, and each other Person, if any, who controls such
seller or underwriter within the meaning of the Securities Act or the Exchange
Act against any losses, claims, damages or liabilities, joint or several, to
which such seller (including any member, partner, officer or director of such
seller), underwriter or controlling Person may

 

--------------------------------------------------------------------------------


 

become subject under the Securities Act, the Exchange Act, state securities or
Blue Sky laws or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement under which such Registrable Securities were
registered under the Securities Act, any preliminary prospectus or final
prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arise out of or are based upon the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities laws in
connection with the offering covered by such registration statement; and the
Company will reimburse such seller (including any member, partner, officer or
director of such seller), underwriter and each such controlling Person of the
seller or underwriter for any legal or any other expenses reasonably incurred by
such seller (including any member, partner, officer or director of such seller),
underwriter or controlling Person in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any untrue statement
or omission made in such Registration Statement, preliminary prospectus or
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by or on
behalf of such seller, underwriter or controlling Person specifically for use in
the preparation thereof.

                                In the event of any registration of any of the
Registrable Securities under the Securities Act pursuant to this Agreement, each
seller of Registrable Securities, severally and not jointly, will indemnify and
hold harmless the Company, each of its directors and officers and each
underwriter (if any) and each Person, if any, who controls the Company or any
such underwriter within the meaning of the Securities Act or the Exchange Act,
and any other seller of Registrable Securities or any such seller’s partners,
directors or officers and each Person, if any, who controls such seller within
the meaning of the Securities Act and the Exchange Act, against any losses,
claims, damages or liabilities, joint or several, to which the Company, such
directors and officers, underwriter, other selling Investor or controlling
Person may become subject under the Securities Act, Exchange Act, state
securities or Blue Sky laws or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement under which such Registrable Securities
were registered under the Securities Act, any preliminary prospectus or final
prospectus contained in the Registration Statement, or any amendment or
supplement to the Registration Statement, or arise out of or are based upon any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, and each
such Seller of Registrable Securities will reimburse the Company for any legal
or any other expenses reasonably incurred by the Company in connection with
investigating or defending any such loss, claim, damage, liability or action, if
the statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of such seller,
specifically for use in connection with the preparation of such Registration
Statement, prospectus, amendment or supplement; provided, however, that the
obligations of such Investors hereunder shall be limited to an amount equal to
the net proceeds received by each selling Investor of Registrable Securities
sold as contemplated herein.

                                Each party entitled to indemnification under
this Section 6.5 (the “Indemnified Party”) shall give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom; provided, that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be approved by the Indemnified Party (whose approval shall not
be

 

--------------------------------------------------------------------------------


 

unreasonably withheld); and, provided, further, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement, except to the extent
that the Indemnifying Party’s ability to defend against such claim or litigation
is impaired as a result of such failure to give notice.  The Indemnified Party
may participate in such defense at such party’s expense; provided, however, that
the Indemnifying Party shall pay such expense if representation of such
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to actual or potential differing interests between the
Indemnified Party and any other party represented by such counsel in such
proceeding.  No Indemnifying Party in the defense of any such claim or
litigation shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation, and no Indemnified Party shall consent to entry of any judgment or
settle such claim or litigation without the prior written consent of the
Indemnifying Party.  Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.

                                In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in this
Section 6.5 is due in accordance with its terms but for any reason is held to be
unavailable to an Indemnified Party in respect to any losses, claims, damages
and liabilities referred to herein, then the Indemnifying Party shall, in lieu
of indemnifying such Indemnified Party, contribute to the amount paid or payable
by such Indemnified Party as a result of such losses, claims, damages or
liabilities to which such party may be subject in proportion as is appropriate
to reflect the relative fault of the Indemnifying Party on the one hand and the
Indemnified Party on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations.  The relative fault of the Indemnifying
Party and the Indemnified Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of material fact related
to information supplied by the Indemnifying Party or the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  The Company and the Investors
agree that it would not be just and equitable if contribution pursuant to this
Section 6.5 were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to above.  Notwithstanding the provisions of this paragraph of Section 6.5, (a)
in no case shall any one Investor be liable or responsible for any amount in
excess of the net proceeds received by such Investor from the offering of
Registrable Securities and (b) the Company shall be liable and responsible for
any amount in excess of such proceeds; provided, however, that no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  Any party entitled to contribution
will, promptly after receipt of notice of commencement of any action, suit or
proceeding against such party or parties under this Section 6.5, notify such
party or parties from whom such contribution may be sought, but the omission so
to notify such party or parties from contribution may be sought shall not
relieve such party from any other obligation it or they may have thereunder or
otherwise under this Section 6.5.  No party shall be liable for contribution
with respect to any action, suit, proceeding or claim settled without its prior
written consent, which consent shall not be unreasonably withheld.

                                6.6.         Indemnification with Respect to
Underwritten Offering.  In the event that Registrable Securities are sold
pursuant to a Registration Statement in an underwritten offering pursuant to
Section 6.1, the Company agrees to enter into an underwriting agreement
containing customary representations and warranties with respect to the business
and operations of an issuer of the securities being registered and customary
covenants and agreements to be performed by such issuer, including

 

--------------------------------------------------------------------------------


 

without limitation customary provisions with respect to indemnification by the
Company of the underwriters of such offering.

                                6.7.         Information by Holder.  Each holder
of Registrable Securities included in any registration shall furnish to the
Company such information regarding such holder and the distribution proposed by
such holder as the Company may reasonably request in writing and as shall be
required in connection with any registration, qualification or compliance
referred to in this Agreement.

                                6.8.         “Market Stand-Off” Agreement.  Each
Investor, if requested by the Company and an underwriter of LLC Interests or
other securities of the Company, shall agree not to sell or otherwise transfer
or dispose of any Registrable Securities or other securities of the Company held
by such Investor for a specified period of time determined by the Company and
the underwriters (not to exceed 90 days (or 180 days in connection with the
initial public offering of equity securities of the Company)) following the
effective date of a Registration Statement; provided, that:

                                                (a)           such agreement
shall only apply to the first Registration Statement covering LLC Interests or
other securities of the Company to be sold on the Company’s behalf to the public
in an underwritten offering; and

                                                (b)           all Investors
holding more than 1% of the LLC Interests or other equity of the Company
(including convertible securities, or upon the exercise of options, warrants or
rights) and all executive officers and directors of the Company enter into
similar agreements.

                                Such agreement shall be in writing in a form
reasonably satisfactory to the Company and such underwriter.  The Company may
impose stop-transfer instructions with respect to the Registrable Securities or
other securities subject to the foregoing restriction until the end of the
stand-off period.

                                The Company agrees, on behalf of itself and its
Affiliates, (i) not to effect any public sale or distribution of any securities
similar to those being registered in accordance with Section 6.1 hereof, or any
securities convertible into or exchangeable or exercisable for such securities
(in each case other than in connection with the Company’s employee stock option
or incentive plan) during the 30 days prior to, and during the 120-day period
beginning on, the commencement of a public distribution of Registrable
Securities (or such shorter period of time as may be required by the underwriter
effecting such public distribution); and (ii) that any agreement pursuant to
which the Company issues or agrees to issue, or has issued or agreed to issue,
any privately placed equity securities shall contain, or contains, a provision
under which holders of such securities agree not to effect any public sale or
distribution of any such securities during the periods described in (i) above,
in each case including a sale pursuant to Rule 144 under the Securities Act;
provided, however, that the provisions of this paragraph (b) shall not prevent
the conversion or exchange of any securities pursuant to their terms into or for
other securities.

                                6.9.         Limitations on Subsequent
Registration Rights.  The Company shall not, without the prior written consent
of all of the Investors, be party to any agreement (other than this Agreement)
with any holder or prospective holder of any securities of the Company that
would allow such holder or prospective holder either (a) to include securities
of the Company in any registration filed under Sections 6.1 or 6.2, or (b) to
make a demand registration that could result in such registration statement
being declared effective prior to an initial public offering, or (c) to have
registration rights equal to or senior to those granted to the holders of
Registrable Securities under this Agreement.

                                6.10.       Rule 144 Requirements.  After the
earliest of (i) the closing of the sale of securities of the Company pursuant to
a Registration Statement, (ii) the registration by the Company of a class of
securities under Section 12 of the Exchange Act, or (iii) the provision by the
Company of an

 

--------------------------------------------------------------------------------


 

offering circular pursuant to Regulation A under the Securities Act, the Company
agrees to:

                                (a)           comply with the requirements of
Rule 144(c) under the Securities Act with respect to current public information
about the Company;

                                (b)           use its best efforts to file with
the Commission in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements); and

                                (c)           furnish to any holder of
Registrable Securities upon written request (i) a written statement by the
Company as to its compliance with the requirements of said Rule 144(c), and the
reporting requirements of the Securities Act and the Exchange Act (at any time
after it has become subject to such reporting requirements), (ii) a copy of the
most recent annual or quarterly report of the Company, and (iii) such other
reports and documents of the Company as such holder may reasonably request to
avail itself of any similar rule or regulation of the Commission allowing it to
sell any such securities without registration.

                                6.11.       Selection of Underwriter.  Except
for any registration effected pursuant to Section 6.1, the Company shall have
the right to designate the managing underwriter in any underwritten offering,
subject to the approval of the Board of Managers of the Company and the holders
of a majority of the Registrable Securities requested to be included in such
offering, which approval shall not be unreasonably withheld provided that the
managing underwriter shall be a leading national investment banking firm.

                7.             Termination of Certain Rights.  (a) The
registration rights provided pursuant to Section 6 will terminate five (5) years
after the consummation of the Company’s Qualified Initial Public Offering and
(b) the rights and obligations provided pursuant to Section 2, Section 3 and
Section 4 will terminate upon the consummation of a Qualified Initial Public
Offering.

8.                                      General.

8.1          Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

8.2          Specific Performance.  In addition to any and all other remedies
that may be available at law, in the event of any breach of this Agreement, the
Investors shall be entitled to specific performance of the agreements and
obligations of the Company hereunder and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction

8.3          Jurisdiction. This Agreement and the duties and obligations of the
parties hereto shall be enforceable against the parties hereto in the courts of
the United States of America, and of the State of New York in each case, located
in the County of New York in the State of New York.  For such purpose, the
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
such courts, and agree that all claims in respect of this Agreement any of the
other documents referred to herein or therein may be heard and determined in any
of such courts.  The parties hereto hereby irrevocably agree that a final
judgment of any of the courts specified above in any action or proceeding
relating to this Agreement or to any of the other documents referred to herein
or therein shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

--------------------------------------------------------------------------------


 

8.4          Governing Law.  This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of New York (excluding
the choice of law rules thereof, other than Section 5-1401 of the New York
General Obligations Law).

8.5          Notices.  All notices required or permitted by this Agreement shall
be in writing and shall be deemed given upon delivery, when delivered personally
or by overnight courier or sent by telegram or fax, or three (3) business days
after being deposited in the U.S. mail, as certified or registered mail, with
postage prepaid, addressed to the party to be notified at such party’s address
as set forth below, or as subsequently modified by written notice to the other
parties:

If to the Company:

 

 

 

 

 

Hughes Network Systems, LLC

 

 

c/o SkyTerra Communications, Inc.

 

 

19 West 44th Street, Suite 507

 

 

New York, NY 10036

 

 

Attention: Jeff Leddy

 

 

Telecopy No.: 212-730-7541

 

 

 

With copies to:

 

 

Apollo Management, L.P.

 

 

9 West 57th Street

 

 

New York, NY 10019

 

 

Attention: Andy Africk

 

 

Telecopy No.: 212-515-3283

 

 

 

 

 

and

 

 

 

 

 

O’Melveny & Myers LLP

 

 

Times Square Tower

 

 

7 Times Square

 

 

New York, NY 10036

 

 

Attention: John J. Suydam

 

 

Telecopy No.: 212-408-2420

 

If to the DTVG Investor(s):

 

 

 

 

 

Hughes Network Systems, Inc.

 

 

c/o The DIRECTV Group, Inc.

 

 

2250 East Imperial Highway

 

 

El Segundo, CA 90245

 

 

Attention: Larry D. Hunter, Esq.

 

 

Telecopy No.: 310-964-0838

 

 

 

With a copy to:

 

 

 

 

 

Hogan & Hartson L.L.P.

 

 

8300 Greensboro Drive

 

 

Suite 1100

 

--------------------------------------------------------------------------------


 

 

 

McLean, VA 22102

 

 

Attention: Richard K.A. Becker, Esq.

 

 

Telecopy No.: (703) 610-6200

 

 

 

If to the SkyTerra Investor(s):

 

 

 

 

 

SkyTerra Communications, Inc.

 

 

19 West 44th Street, Suite 507

 

 

New York, NY 10036

 

 

Attention: Jeff Leddy

 

 

Telecopy No.: 212-730-7541

With copies to:

 

 

 

 

 

Apollo Management, L.P.

 

 

9 West 57th Street

 

 

New York, NY 10019

 

 

Attention: Andy Africk

 

 

Telecopy No.: 212-515-3283

 

 

 

 

 

and

 

 

 

 

 

O’Melveny & Myers LLP

 

 

Times Square Tower

 

 

7 Times Square

 

 

New York, NY 10036

 

 

Attention: John J. Suydam

 

 

Telecopy No.: 212-408-2420

 

8.5          Complete Agreement.  This Agreement constitutes the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings relating to
such subject matter.

8.6          Amendments and Waivers.  Any term of this Agreement may be amended
or terminated and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and all of the
Investors.  Any such amendment, termination or waiver effected in accordance
with this Section 8.6 shall be binding on all parties hereto, even if they do
not execute such consent.  No waivers of or exceptions to any term, condition or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.

8.7          Pronouns.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural and
vice versa.

8.8          Counterparts; Facsimile Signatures.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
and all of which together shall constitute one and the same document.  This
Agreement may be executed by facsimile signatures.

8.9          Section Headings.  The section headings are for the convenience of
the parties and in no way alter, modify, amend, limit or restrict the
contractual obligations of the parties.

 

--------------------------------------------------------------------------------


 

8.10        Required FCC Consents.  In the event that any transfer of all or any
portion of an Investor’s LLC Interest made in accordance with the LLC Agreement
would (i) result in a voluntary or involuntary assignment or transfer of
control, within the meaning of the applicable Communications Laws, of any
telecommunications license, authorization, certificate, approval, or permit, and
(ii) such voluntary or involuntary assignment or transfer of control requires
consent of the Federal Communications Commission (the “FCC”) or another
governmental authority under the Communications Laws, then each of the Investors
and the Company shall cooperate and use commercially reasonable efforts to make
any required filings and to obtain the consent of appropriate governmental
authorities, and the Investors and the Company shall obtain the consent of the
FCC.

 

[Signatures on following page]

 

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed this Investor
Rights Agreement as of the date first written above.

 

 

COMPANY:

 

HUGHES NETWORK SYSTEMS, LLC

 

By: 

 

Name: 

 

Title: 

 

 

DTVG INVESTOR:

 

HUGHES NETWORK SYSTEMS, INC.

 

By: 

 

Name: 

 

Title: 

 

 

SKYTERRA INVESTOR:

 

SKYTERRA COMMUNICATIONS, INC.

 

By: 

 

Name: 

 

Title: 

 

 

--------------------------------------------------------------------------------

 